                      UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:99-CR-68-2H

 UNITED STATES OF AMERICA             )
                                      )
      v.                              )
                                                         ORDER
                                      )
 DANNY KENNEDY GENERAL,               )
                                      )
            Defendant.                )


     This matter is before the court on defendant’s motion for early

termination of supervised release [DE #320]. The government has

responded in opposition. [DE #322].

     On August 24, 1999, defendant entered a plea of guilty to a

federal drug trafficking conspiracy and possession of a firearm in

furtherance of the drug trafficking conspiracy. [D.E. 48]. On April

18, 2000, Defendant was sentenced by the Court to 354 months’ total

imprisonment, 5 years’ supervised release, fine of $15,000, and a

special assessment of $150.00 [DE #71]. On May 2, 2002, defendant’s

term of imprisonment was reduced to 300 months’ imprisonment. [D.E.

101]. On August 4, 2015, Defendant’s sentence was further reduced

to 285 months’ total imprisonment. [D.E. 246]. On August 30, 2019,

Defendant   was   released   and   began   his   term   of   supervision.   On

February 4, 2020, Defendant’s term of supervision was reduced to 3

years. [D.E. 294]. On April 13, 2021, Defendant filed a motion for

early termination of supervision and reduction of his fine on the

grounds that he has been compliant and has trouble making payments,

respectively.
     The court has reviewed the filings and discussed this matter

with United States’ Probation.      While the court is pleased that

defendant is gainfully employed and making great strides overall,

the court is concerned that defendant is not paying his financial

obligation. Defendant has not shown an inability to pay the required

amount.   Additionally, defendant has only served approximately one

half of his already-reduced term of supervision.      At this time,

the court finds it is not in the interest of justice to terminate

supervised release or reduce the fine.       Therefore, defendant’s

motion [DE #320] is DENIED.

     This 28th day of April 2021.



                              __________________________________
                              MALCOLM J. HOWARD
                              Senior U.S. District Judge



At Greenville, N.C.
#26
